Per Curiam:
The precise question now presented was before us and decided in Wistar v. Scott, 105 Pa. 200, 51 Am. Rep. 197. It then received a careful consideration. The same reasons substantially were urged then, which are urged now, to induce us to give a different construction to the will of Richard Wistar the elder. We have given due consideration to the able argument of the counsel for the plaintiffs in error, and have re-examined the case. We discover no just reason for changing the views then expressed. We therefore adhere to the construction then put upon the devise in question.
Judgment affirmed.